DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/21/2022  has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 12 and 17-19 are rejected as best understood under 35 U.S.C. 103 as being obvious over Villamar (9,235,213) in view of Mountz et al. (8,972,045) and in further view of Stevens (6,820,805).  Villamar discloses a method of transporting an item from a sender to a recipient using an autonomous unmanned road vehicle that comprises a cargo compartment but does not have any passenger seats, the method comprising: receiving from the sender (note:  the processor constitutes “the sender”) a request for transporting an item from a location designated by the sender to a location designated by the recipient; from a fleet of multiple autonomous unmanned road vehicles (see plurality of vehicles shown in Figure 5) assigning a vehicle (200) for transporting the item (i.e. request is via a placer robot associated with the item to be sent to a particular autonomous vehicle (200) (see paragraph 
Villamar does teach that the delivery vehicle may be configured to allow the vehicle to move on a surface with no track such as a conventional street surface (see paragraph [0040]).  Villamar does not explicitly disclose the vehicles are moving to the first location via a paved roadway.  Mountz teaches an inventory management system that spans multiple buildings.   It would have been obvious to use the vehicles disclosed by Villamar in a multi-building warehouse complex, thereby requiring driving of the vehicle (200) on “conventional” street surface or paved roadway since large warehousing and processing facilities are well known to span multiple buildings.  The Mountz warehouse complex further teaches a management system that manages maintenance and service on robotic drive units.  Such a system is well known in the art of warehousing spaces for ensuring the robots are able to perform the duties required by the inventory system.  

Stevens teaches a computerized recording and notification of the delivery and pickup of retail goods.  A customer places an order for a purchase item.  The seller subsequently sends a purchase confirmation e-mail message to the consumer which constitutes notification to the customer that the order is ready for delivery.  The purchase item is then transported to the delivery destination and upon delivery, the customer is notified via an electronic message, such as an e-mail, a message on the status panel or a posting on the web site.  The consumer subsequently gains access to the compartment in which the purchase item is help with a user wireless access key (see column 6, lines 1-2 and 23-31) and confirmation is returned in the seller.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add the method steps of notifying the customer that purchase item has arrived at the customers’ delivery destination and allowing access to the cargo compartment for retrieval of the item.  Such a method step helps ensure that the customer who ordered the purchase item is indeed the person retrieving the purchase item, thereby making the method more secure for users.
Villamar also fails to disclose that the home base facility is located within 6 miles of a residential area or area zoned residential or residential building.  The location of the facility does not carry any patentable weight and it not further limiting of the transportation method.  Routine experimentation and business case development exercises are used by business owners to locate particular business operations in ideal locations for promoting economic efficiency.  It would have been a result of routine optimization studies to specify the location of such a facility with respect to a residential neighborhood.  

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villamar (9,235,213) in view of Mountz et al. (8,972,045)  and Stevens (6,820,805), as applied to claim 1 above, in further view of Sicard (US 2010/0185482).  As disclosed above, Villamar reveals all claimed elements with the exception of a recovery truck.  Sicard teaches the use of a tow truck, or recovery truck, in a supply chain which constitutes a delivery system.  Use of such a recovery vehicle is well known to help ensure that the supply chain or delivery system continues to work efficiently even when a breakdown . 

Claim 14-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villamar (9,235,213) in view of Mountz et al. (8,972,045)  and Stevens (6,820,805), as applied to claim 1 above, and further in view of Zini et al. (US 2010/0234990).  As disclosed above, Villamar, as modified, reveals all claimed elements with the exception of radio communications equipment that enables remote monitoring of the vehicle.  Zini teaches an autonomous robot that is used to fulfill orders and deliver products.  The autonomous robot is remotely monitored via radio communications equipment.  The autonomous robot can also be controlled via a remote control.  It would have been obvious to add radio frequency monitoring and remote control to the method and apparatuses disclosed by Villamar as modified since such a provision would help extend the life of the equipment thereby making the method more economically viable for users (extending the life of the equipment involves remote monitoring for conditions which could cause damage to the unit, such as extreme weather, for example. Furthermore, he autonomous robot taught by Zini includes a speaker for audible alerts and a push to talk button which constitutes a microphone (converts sound into an electrical signal) enabling a user local to the robot to communicate with a remote host.  Adding a speaker and a microphone adds increased convenience of the recipient to the item.

Claim 16 is/are rejected under 35 U.S.C. 103 as being obvious over Villamar (9,235,213) in view of Mountz et al. (8,972,045)  and Stevens (6,820,805), as applied to claim 1 above, and further in view of Gooseman (US 2003/0033825).  As disclosed above, Villamar, as modified, discloses all claimed elements with the exception of parking the vehicle such that access to the cargo compartment is not positioned on the side facing the street and wherein access to the cargo compartment is not located on the left side of the vehicle. Gooseman teaches a grocery delivery vehicle.  The grocery delivery vehicle is configured so that the entry or access doors to all compartments are located on the passenger side of the vehicle (passenger side constitutes “not the left side” of the vehicle as claimed).  See paragraph [0019]).  It would have been obvious to one of ordinary skill in the art at the time of the instant application to ensure 

Claim 22 is are rejected as best understood under 35 U.S.C. 103 as being obvious over Villamar (9,235,213) in view of Mountz et al. (8,972,045) in view of Stevens (6,820,805) and in further view of Dam (US 2013/0102333) .  Villamar, as modified, fails to disclose a method of selecting the assigned vehicle based at least in part on the proximity of the assigned vehicle to the first location.  Dam teaches a method of dispatching utility repair vehicles.  Paragraph [0027] describes how proximity of a particular fleet vehicle to the point to need is used as a dispatch/assignment criteria.  It would have been obvious to one of ordinary skill in the art to apply this teaching to the vehicles disclosed on Villamar since such a modification would cut down on waste (i.e. travel time) in the system, thereby improving overall efficiency and customer satisfaction.

Claim 23 is are rejected as best understood under 35 U.S.C. 103 as being obvious over Villamar (9,235,213) in view of Mountz et al. (8,972,045) in view of Stevens (6,820,805) and in further view Zini et al. (US 2010/0234990). Villamar discloses all claimed elements with the exception of a vehicle that is monitored by a combination of human control via remote operation and autonomous control.  Zini teaches an autonomous vehicle that is remotely monitored by radio communications equipment and controlled partly by human control via remote operations (see paragraph [0098]) and autonomous control (see paragraphs [0067]-[0069]).


Response to Applicant’s Remarks and 132 Declaration
Applicant’s response filed on 2/21/2022 has been considered in its entirety.  Applicant states that the expert testimony of John Dolan, presented as a Declaration Under Rule 132, constitutes evidence proving that Villamar does not disclose “an autonomous unmanned road vehicle” that performs the task of driving…at least partly in an autonomous manner, to the first location via a paved roadway.”  The declaration under 37 CFR 1.132 filed February 21, 2022 is insufficient to overcome the rejection of claim 1 based upon Villamar (9,235,213) in view of Mountz et al. (8,972,045) and in further view of Stevens 
The Examiner contends that the Declaration of Mr. John Dolan under 132 appears to include a series of opinions and assertions with insufficient evidence proving those opinions and assertions as fact.  Applicant argues that the Villamar wheel must be configured to operate on both a street surface AND a set of tracks.  The fact that Villamar is configured to move on a set of tracks does not preclude the vehicle from meeting the claim limitation of “driving…at least partly in an autonomous manner to the first location via a paved roadway.”  Villamar explicitly describes, in column 5, lines 52-55 that the wheel “may be configured to allow the vehicle to move on a surface area which has no tracks such as a conventional street surface, and on a set of tracks.”  This direct quote supports that the vehicle is configured for moving on a conventional street surface, with no tracks.  
Applicant identifies how the Villamar reference resembles a trolley car-type transport system that has “Duel Use Wheels.”  The fact that Villamar discloses wheels that appear to be similar to trolley car-type dual use wheels still does not preclude the Villamar vehicle from autonomous driving along a paved roadway.  The wheels of Villamar are configured for driving along a paved roadway and along a track system.  The wheels are configured to perform the method step of driving along a paved roadway as claimed.
Applicant relies on the expert testimony of Dolan which states “The Wheel Passage says nothing about the ability of the overall vehicle to perform “autonomous driving on a roadway.”  That is a high-level automation task that requires specialized capabilities in machine perception, localization, planning and navigations.  These are beyond the scope of what Villamar describes.”  The Examiner contends that the expert testimony is not giving the broadest reasonable interpretation to the phrase “autonomous driving.”  The Villamar vehicle travels “without a driver automatically according to instructions processed by a processor” (column 5, lines 34-35).  Villamar further describes how “the delivery vehicle 20 may use a Global Positioning System (GPS) to determine own location and compare it to the itinerary information” in column 5, lines 1-30.  Still further, Villamar describes how “the delivery vehicle 200 may use electronic instructions that communicate driving directions to a specific delivery destination.  The electronic instructions may be stored in a memory unit that may be included in the delivery vehicle 200, in the 
Mr. Dolan’s expert testimony states that Villamar relies on the pin groove coupling to follow a preset travel path and the Villamar vehicle would not be able to travel autonomously along its intended path in the case of derailment from its grooves.  The Examiner contends that the Villamar reference is not definitive in requiring a pin and groove.  The guiding grooves (250) are described in relation to “the middle part of the flat tracks 22” in column 6, line 15.  However, Villamar also discloses movement of the vehicle on a surface that has no tracks (column 5, lines 54-55).  Even if Villamar were to require a pin and groove system, such a guideway does not preclude the vehicle from “autonomous driving.”  The disclosure of GPS and automatically driving according to instructions processed by a processor explicitly point to the autonomous driving of the vehicle in an environment with or without a pin and groove guidance system.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636